DETAILED OFFICE ACTION
Applicability of AIA  or Pre-AIA  Provisions
00.	This application, filed on or after March 16, 2013, is being examined under the first inventor to file [hereinafter "FITF"] provisions of the AIA . 
If, however, this application's status as subject to FITF provisions is incorrect, then correcting the statutory bases of rejection(s) is not considered new ground(s) of rejection if the rationale supporting the rejection(s), and prior art relied upon, is the same under the AIA  and pre-AIA  statuses.
DETAILED OFFICE ACTION
01.	This Office Action includes:
(1) a Requirement for Restriction between non-Species inventions, and
(2) a Requirement for Restriction between Species inventions. 
A Reply to this Action will be NON-RESPONSIVE if it fails to include:
(1) an election of a specific non-Species invention, and
(2) an election of a specific Species invention. 
02.	Applicant is required under 35 U.S.C. § 121 to elect one of the following patentably distinct inventions for prosecution on the merits:
GROUP IA.	Claims 1-8, which are drawn to a layout of a semiconductor device (product claims classified in class 257/E21.455; claims directed to a product and second gates, but neither requiring a metal gate nor a dummy gate nor a spacer). Note the further Species restriction if this GROUP is elected. 
GROUP II.	Claims 9-12, which are drawn to a process of forming semiconductor device (classified in class 438; claims directed to a process product including a gate and a spacer and a dummy gate, but not requiring a second gate). Note the further Species restriction if this GROUP is elected. 
Inventions of GROUPs I and II are related as a product made and a method/process for making a product, respectively. See M.P.E.P. § 806.05(f). 
Restricting GROUPs I and II for examination purposes is proper because: (1) these GROUPs are "independent" or "distinct" for the reasons given below; and (2) there would be "a serious burden on … examin[ation]" if restriction between these GROUPs were not required. See, M.P.E.P. § 803I. See also M.P.E.P. § 808, stating that a proper restriction requirement must satisfy both prongs. 
In the case of a product made and a method/process for making a product, the so related inventions are "distinct" if one of the following can be shown: (1) that the process as claimed can be used to make another and materially different product, or (2) that the product as claimed can be made by another and materially different process. See M.P.E.P. § 806.05(f).
GROUPs I and II are "distinct" from each other because of the following reasons.
In the instant case, inventions of GROUP II (the process of making a product, as claimed) can be used to make products NOT requiring a second gate 
The first prong of the test, therefore, is satisfied.
In the instant case, moreover, searching for and examining the inventions of GROUPs I and II, together, is "a serious burden on … examin[ation]" because, as shown by their different classifications, the inventions of the different GROUPs have acquired separate statuses in the art. Additionally, since the inventions of the different GROUPs are differently classified, examining inventions of the different GROUPs together is a serious burden on examination because such an examination would require searching different classes/subclasses or electronic resources, and employing different search queries. See M.P.E.P. § 808.02, describing how "serious burden on … examin[ation]" is shown. Furthermore, examining inventions of the different GROUPs would likely raise different non-prior art issues under 35 U.S.C. § 101 or 35 U.S.C. § 112(a), or both. 
Accordingly, restricting inventions of GROUPs I and II from each other is proper. 
A complete reply to this Requirement must: 
1.	elect one of GROUPs I and IIA, for prosecution, even if the reply traverses the Requirement (see, e.g., 37 CFR 1.143); and
2.	identify all pending and reply added claims reading on the elected GROUP (see, e.g., M.P.E.P. § 809.02(a)).
For every claim added with a reply subsequent to the electing reply, Applicant should indicate whether the added claim belongs to the elected GROUP. See, for example, M.P.E.P. § 809.02(a).
The election may be made with or without traverse. To preserve a right to petition under 37 CFR 1.144, Applicant must elect with traverse. See, for example, M.P.E.P. § 818.01(c). To be a timely, a traversal must be presented at the time of election. Failing to traverse timely loses the right to petition under 37 CFR 1.144. 
If the traversal to the Restriction Requirement does not distinctly and specifically point out supposed errors in the requirement, the election shall be treated as an election without traverse. See, for example, M.P.E.P § 818.01(a).
Should Applicant traverse on the ground that the inventions of the GROUPs are not "distinct," Applicant must provide reasons in support thereof. Applicant must identify evidence now of record, or submit evidence, showing the inventions to be obvious variants or clearly admit on the record that this is the case. Where such evidence or admission is provided by Applicant, if the Examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a 35 U.S.C. §103 rejection of the invention(s) of the other GROUP(s). 
A reply arguing all claims are allowable, or the Restriction Requirement is in error, is non-responsive (and maybe considered intentionally non-responsive) UNLESS accompanied by an election. See, for example, M.P.E.P §§ 808.01(a) and 818.01(b).
To comply with 37 CFR 1.48(b), Applicant must amend the inventorship if any claim is cancelled and the cancellation results in one or more of the then named inventors to cease being an inventor of at least one claim remaining in the application. Amending inventorship must be accompanied by a request under 37 CFR 1.48(b) and include the fee required under 37 CFR 1.17(i).

Where claims directed to the product are elected, and the product claims are subsequently found allowable, withdrawn process claims that depend from, or otherwise require all the limitations of, the allowable product claim will be considered for rejoinder.
All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See M.P.E.P. § 821.04(b).
To retain the right to rejoinder, therefore, process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. §§ 101, 102, 103, and 112.
Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may, and will, be maintained.
The prohibition against double patenting rejections of 35 U.S.C. § 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See M.P.E.P. § 804.01.
In addition to electing between Groups of related inventions, as described above, Applicant is required under 35 U.S.C. § 121 to elect, for prosecution on the merits if no generic claim is finally held to be allowable, one of the following distinct species: A1B1C1D1, A1B1C1D2, … , A1B1C2D3, A1B2C1D1, … , and A4B3C2D3, wherein:
Species A1:	An embodiment including the cross sectional layout described with respect to FIGs. 1-3.
Species A2:	An embodiment including the cross sectional layout described with respect to FIG. 4. 
Species A3:	An embodiment including the cross sectional layout described with respect to FIG. 5.
Species A4:	An embodiment including the cross sectional layout described with respect to FIG. 6.
Species B1:	An embodiment described with respect to plan layout shown FIG. 7.
Species B2:	An embodiment described with respect to plan layout shown FIG. 8.
Species B3:	An embodiment described with respect to plan layout shown FIG. 9.
Species C1:	An embodiment described with respect to plan layout wherein the first gate simultaneous covers both of the two opposite edges of the first fin.
Species C2:	An embodiment described with respect to plan layout wherein the first gate only covers one edge of the two opposite edges of the first fin.

Species D2:	An embodiment described with respect to plan layout wherein the second gate comprises two opposite ends in the first direction, and one end of the two opposite ends of the second gate completely overlaps the second fin. 
Species D3:	An embodiment described with respect to plan layout wherein a length of the two opposite ends of the second fin is smaller than a length of the two opposite edges of the second fin. 
Restricting Species A1B1C1D1, A1B1C1D2, … , A1B1C2D3, A1B2C1D1, … , and A4B3C2D3 for examination purposes is proper because: (1) these Species are "independent" or "distinct" for the reasons given below; and (2) there would be a "serious burden on … examin[ation]" if restriction between these Species were not required. See, M.P.E.P. § 803I. See also M.P.E.P. § 808, stating that a proper restriction requirement must satisfy both prongs. 
Species A1B1C1D1, A1B1C1D2, … , A1B1C2D3, A1B2C1D1, … , and A4B3C2D3 are "distinct" because they have mutually exclusive characteristics (as shown in the embodiments' figures and explained by the text associated with the various embodiments). In addition, these Species are not obvious variants of each other based on the current record.
The first prong of the test, therefore, is satisfied.
Additionally, searching for and examining Species A1B1C1D1, A1B1C1D2, … , A1B1C2D3, A1B2C1D1, … , and A4B3C2D3 together, causes serious burden on 
The second prong of the test, therefore, is also satisfied.
Accordingly, restricting Species A1B1C1D1, A1B1C1D2, … , A1B1C2D3, A1B2C1D1, … , and A4B3C2D3 from each other is proper. 
A complete reply to this requirement must: 
1.	elect one, and only one, of Species A1B1C1D1, A1B1C1D2, … , A1B1C2D3, A1B2C1D1, … , and A4B3C2D3 for prosecution, even if the reply traverses the Requirement (see, e.g., 37 CFR 1.143), wherein the elected combination would not have the specific elected Ai, Bj, Ck, and Dl subspecies contradict each other or the elected combination lack written description support; 
2.	identify all pending and reply added claims generically reading on the elected Species, and identify all pending and reply added claims specifically reading on the elected Species (see, e.g., M.P.E.P. § 809.02(a)); and
4.	identify, by reference to specific features in the drawing(s) of the elected invention, the first and second fins and the first and second gates recited in the claims identified as reading on the elected Species.
The elected Species must also correspond to the elected GROUP of related inventions, identified above. Failure to do so will result in an Office Action holding the Reply to be non-responsive. 
For every claim added with a reply subsequent to the electing reply, Applicant should indicate whether the added claim belongs to the elected Species. See, for example, M.P.E.P. § 809.02(a).
The election may be made with or without traverse. To preserve a right to petition under 37 CFR 1.144, Applicant must elect with traverse. See, for example, M.P.E.P. § 818.01(c). To be timely, a traversal must be presented at the time of election. Failing to traverse timely loses the right to petition under 37 CFR 1.144. 
If the traversal to the Restriction Requirement does not distinctly and specifically point out supposed errors in the requirement, the election shall be treated as an election without traverse. See, for example, M.P.E.P § 818.01(a).
Should Applicant traverse on the ground that the Species are not "distinct," Applicant must provide reasons in support thereof. Applicant must identify evidence now of record, or submit evidence, showing the Species to be obvious variants or clearly admit on the record that this is the case. Where such evidence or admission is provided by Applicant, if the Examiner finds one of the Species unpatentable over the prior art, the evidence or admission may be used in a 35 U.S.C. §103 rejection of the other Species. 
A reply arguing all claims are allowable, or the Restriction Requirement is in error, is non-responsive (and maybe considered intentionally non-responsive) UNLESS accompanied by an election. See, for example, M.P.E.P §§ 808.01(a) and 818.01(b). 
To comply with 37 CFR 1.48(b), Applicant must amend the inventorship if any claim is cancelled and the cancellation results in one or more of the then named inventors to cease being an inventor of at least one claim remaining in the application. Amending inventorship must be accompanied by a request under 37 CFR 1.48(b) and include the fee required under 37 CFR 1.17(i).
Upon the allowance of a generic claim, pending claim(s) that have been withdrawn from consideration as being directed to non-elected Species will be considered ONLY if the pending withdrawn claim(s):
1.	depend from the allowed generic claim, or
2.	otherwise require all the limitations of the allowed generic claim.
Claims withdrawn as directed to a non-elected Species, AND that are not commensurate in scope with an allowable claim directed to an elected Species, WILL NOT be rejoined. See M.P.E.P. § 821.04(b).
Invitation to Interview Examiner
05.	Examiner invites Applicant's Representative to interview the Examiner with a draft proposed Reply to ensure avoiding a non-responsive Reply. 
CONCLUSION
06.	A shortened statutory period for reply to this Office Action is set to expire TWO MONTHS from the mailing date of this Office Action. Extension of this time period may be granted under 37 CFR 1.136(a). The maximum period for reply, however, is SIX MONTHS from the mailing date of this Office Action.

If attempts to reach Mr. Sayadian by telephone are unsuccessful, his supervisor, Supervisory Primary Examiner Wael Fahmy, can be reached at (571) 272-1705. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available only through Private PAIR. For more information about the PAIR system, see http://pair-direct.uspto.gov. The Electronic Business Center (EBC) at (866) 217-9197 (toll-free) may answer questions on how to access the Private PAIR system. 
/HRAYR A SAYADIAN/
Primary Examiner, Art Unit 2814
1-571-272-7779